DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Claim Objections
Claims 1, 11, 13 and 16 are objected to because of the following informalities: 
Regarding claims 1, 11 and 16:
The claim language is narrative. For example claim 1 claims “the plurality of critical technological assets resources being designated important to security based on at least one of protection of data from theft, integrity, availability, and financial value of data associated with each of the plurality of critical technological assets” Also, no indentation has been used by applicant to separate the claim limitations. Examiner as suggested in previous Office Action, recommends the use of indentation to help the readability of the claims. Claims 11 and 16 are objected for similar issue. Appropriate correction is required.
Claim 13 is missing “:” after the word comprising in the preamble of the claim.
 Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification of 62/343300 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example the specification does not provide written support for,
Regarding to claim 1: 
the limitation “a first assessment process for determining, for each asset resource of the plurality of critical technological assets resources through analyzing the threat profile, a target rating level of threat security based in part on the linked threat data for the at least one threat relevant to the respective technological asset resource, identifying, for each asset resource of the plurality of critical technological assets resources through analyzing an information technology infrastructure profile, a current rating level of threat protection, and calculating, for each asset resource of the plurality of critical technological assets resources” 
With regard to claim 11: 
“accessing, by the processing circuitry, stored post loss data corresponding to incidence responses; correlating, by the processing circuitry, the post loss data with a portion of the plurality of assets” and also “correlating, by the processing circuitry, the post loss data with a portion of the plurality of assets; automatically identifying, by the processing circuitry, one or more additional threats of the plurality of potential threats based upon the correlation of the post loss data with the portion of the plurality of assets; calculating, by the processing circuitry for the one of each asset of the plurality of assets and each area aspect of the plurality of areas aspects, a respective threat score representing an evaluation of the respective one or more potential threats in view of the respective criticality level”
With regard to claim 16: 
“identify a plurality of business objectives relevant to the technology infrastructure”
Claims 3-8, 10, 12-15, 17, 20 and 21 are also rejected based on claims’ dependencies from dependent claims 1, 11 and 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Claim 1 recites several limitations with insufficient antecedent basis for this limitations in the claim. For example:
"the information technology infrastructure" in “wherein the organizational profile comprises a plurality of technological assets within the information technology infrastructure”,  
“the threat risk assessment process” in “the threat risk assessment process for generating a threat risk assessment”,
The respective technological asset 
“The threat profile” in analyzing the threat profile,
Regarding claim 11
“the respective criticality level” in “wherein the respective criticality level is based on at least one of protection of data from theft, integrity, availability, and financial value of data associated with each of the plurality of assets and plurality of areas aspects”
“the correlation of the post loss data” in  “the correlation of the post loss data with the portion of the plurality of assets..”
Proper corrections are required.  
Regarding claim 17: the threat rating in “threat rating determined”.
There is insufficient antecedent basis for this limitation in the claim.
Proper corrections are required.  
Claims 3-8, 10, 12-15, 20 and 21 are also rejected based on the claims’ dependencies from dependent claims 1, 11 and 16.
Allowable Subject Matter
The subject matter of claims 1, 3-8, 10-17, 20 and 21 are not suggested by the prior art of record. Claims 1, 3-8, 10-17, 20 and 21 would be allowable if overcome the rejection(s) under 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493